                                                               United States Bankruptcy Court
                                                                Northern District of Alabama
In re:                                                                                                                  Case No. 16-41244-JJR
John H. Hollaway                                                                                                        Chapter 7
Joan P. Hollaway
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 1126-1                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 12, 2021                                                Form ID: pdf000                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 14, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + John H. Hollaway, Joan P. Hollaway, 80 Mary Jo Lane, Linclon, AL 35096-6995
intp                   + Adams & Cohen LLC, as assignee of Estate Joan Hollaway, P O Box 24048, Jacksonville, FL 32241-4048
sp                     + John Kirtley, III, Ferrer, Poirot & Wansbrough, 2603 Oak Lawn Suite, Dallas, TX 75219-4021
sp                       Robert D Cain, Jr., Davis & Crump, P.C., 1712 Fifteenth Street Suite 300, POB 6829, Gulfport, MS 395066829

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
smg                    + Email/Text: bnc_notices_eastern@alnba.uscourts.gov
                                                                                         May 13 2021 01:33:00      Robert Landry, BA Anniston, 1129 Noble Street,
                                                                                                                   Room 117, Anniston, AL 36201-4674

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 14, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 12, 2021 at the address(es) listed below:
Name                               Email Address
Max C. Pope, Jr
                                   on behalf of Trustee Rocco J Leo max@maxpopejr.com
                                   maxpopejr@gmail.com;sandra@maxpopejr.com;maxpopeoffice@gmail.com

Megan Campbell Carpenter
                                   on behalf of Joint Debtor Joan P. Hollaway megan@aclg.law notice@aclg.law




           Case 16-41244-JJR7                     Doc 101 Filed 05/14/21 Entered 05/14/21 23:53:33                                                Desc
                                                Imaged Certificate of Notice Page 1 of 3
District/off: 1126-1                                        User: admin                                   Page 2 of 2
Date Rcvd: May 12, 2021                                     Form ID: pdf000                              Total Noticed: 5
Megan Campbell Carpenter
                            on behalf of Debtor John H. Hollaway megan@aclg.law notice@aclg.law

Robert J Landry
                            robert_landry@alnba.uscourts.gov courtmailann@alnba.uscourts.gov

Rocco J Leo
                            rleo@leoandoneal.com rleo@ecf.axosfs.com

Shavon Latress Richardson
                            on behalf of Debtor John H. Hollaway shavon@aclg.law notice@aclg.law

Shavon Latress Richardson
                            on behalf of Joint Debtor Joan P. Hollaway shavon@aclg.law notice@aclg.law


TOTAL: 7




           Case 16-41244-JJR7             Doc 101 Filed 05/14/21 Entered 05/14/21 23:53:33               Desc
                                        Imaged Certificate of Notice Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

 IN RE:                                      }
                                             }
 John H. Hollaway and                        }              Case No. 16-41244-JJR-7
 Joan P. Hollaway,                           }
                                             }
        Debtors.                             }

     ORDER DENYING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          On May 11, 2021, an Application for Payment of Unclaimed Funds, (Doc. 98), was filed
 for the Claimant, Adams & Cohen, LLC as assignee of the Estate of Joan P. Hollaway, for payment
 of unclaimed funds deposited with the Court, pursuant to 11 U.S.C. § 347(a). The application and
 supporting documentation fail to establish that the Claimant is entitled to the unclaimed funds.
 First, the assignment erroneously refers to the Estate of Joan P. Hollaway as a “creditor” in the
 case and does not accurately set out the succession of each of the debtors’ interests in, and the
 assignor’s entitlement to the funds in paragraph #1. Second, the supporting documents do not make
 a showing that the last will and testament of John H. Hollaway was probated. Thus, the supporting
 documents do not establish that his interest in the funds became the property of Joan P. Hollaway
 upon his death.

        It is, therefore, ORDERED that the Application for Payment of Unclaimed Funds (Doc.
 98) is denied and not approved, without prejudice to the Claimant’s right to file an amended
 application with supporting documents that address the court’s concerns above.

        So ordered this 12th day of May 2021.
                                                            /s/ James J. Robinson
                                                            James J. Robinson
                                                            Chief U.S. Bankruptcy Judge

 




Case 16-41244-JJR7       Doc 101 Filed 05/14/21 Entered 05/14/21 23:53:33                 Desc
                       Imaged Certificate of Notice Page 3 of 3
